           Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
CHAD EDOFF, individually, and on behalf
of similarly-situated persons,
               Plaintiff,                      Case No:
      vs.
T-MOBILE NORTHEAST LLC; T-
MOBILE USA, INC.;
               Defendants.



                              NOTICE OF REMOVAL

      Defendant T-Mobile USA, Inc. (“T-Mobile”) hereby gives notice of removal

of the civil action styled Chad Edoff v. T-Mobile Northeast LLC, et al., Civil Action

No. 24C18005506 (the “State Court Action”) from the Circuit Court of Maryland,

Baltimore City, to the United States District Court for the District of Maryland,

Northern Division, in accordance with 28 U.S.C. §§ 1332, 1441, 1446, 1453, and

other applicable law. This Court has jurisdiction over this action under 28 U.S.C. §

1332(d)(2). In support of this Notice of Removal, T-Mobile respectfully shows this

Court the following:

I.    BACKGROUND

      1.       On October 5, 2018, Plaintiff Chad Edoff filed a Complaint against

T-Mobile in the Circuit Court of Maryland, Baltimore City, Civil Action
           Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 2 of 12



No. 24C18005506 (the “State Court Action”). As required by 28 U.S.C. § 1446(a),

true and correct copies of all process, pleadings, and orders filed in the State Court

Action or served upon T-Mobile in the State Court Action as of the date of this filing

are attached hereto as Exhibit A.

      2.       Plaintiff asserts claims against T-Mobile for alleged violations of

Maryland Personal Information Protection Act (“PIPA”) and the Maryland

Consumer Protection Act (“CPA”). See Compl. ¶¶ 28-39. Plaintiff asserts these

claims on behalf of himself and a putative class. See Comp. ¶ 1 (“This action is a

class-action suit for damages under the Maryland Consumer Protection Act.”);

Comp. ¶ 19 (“Plaintiff brings this action on behalf of themselves [sic] and similarly

situated persons.”)

      3.       As set forth in more detail below, this Court has original jurisdiction

over Plaintiff’s claims against T-Mobile under the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d), and all other requirements of 28 U.S.C. §§ 1441

and 1446 are satisfied.

      4.       Removal to this Court is proper under 28 U.S.C. §§ 1441(a) and 100(1)

because the United States District Court for the District of Maryland, Northern

Division, is the federal judicial district and division embracing the Circuit Court of

Maryland, Baltimore City, where the State Court Action was filed.




                                           2
              Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 3 of 12



         5.       Plaintiff served T-Mobile with a Summons and a copy of the Complaint

on November 7, 2018, by certified mail. Thirty days after November 7, 2018, is

Friday, December 7, 2018. T-Mobile’s deadline to file this Notice of Removal

(“Notice”) is therefore Friday, December 7, 2018. The Notice is therefore timely

filed in compliance with 28 U.S.C. § 1446(b).

         6.       In accordance with 28 U.S.C. § 1446(d), T-Mobile has filed this Notice

with this Court, will serve a copy of this Notice upon counsel for all parties, and will

file a copy in the Circuit Court of Maryland for Baltimore City, along with a Notice

of Filing of Notice of Removal. A copy of the Notice of Filing of Notice of Removal

is attached hereto as Exhibit B.1

II.      THIS COURT HAS ORIGINAL JURISDICTION OVER THE CLAIMS
         IN THE STATE COURT ACTION UNDER CAFA
         7.       CAFA grants federal courts diversity jurisdiction over putative class

actions that meet certain diversity and amount in controversy requirements. See 28

U.S.C. § 1332(d). Specifically, CAFA provides that an action against a non-

governmental entity may be removed if: (1) it is a class action; (2) the number of

proposed class members is not less than 100; (3) any member of the proposed

plaintiff class is a citizen of a state different from any defendant; and (4) the




1
      By removing this action, T-Mobile does not waive, but expressly preserves any
      defenses with respect to the underlying State Court Action, including, but not
      limited to, defenses related to venue and/or jurisdiction.
                                              3
           Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 4 of 12



aggregate amount in controversy exceeds $5 million, excluding interests and costs.

28 U.S.C. § 1332(d), (d)(5), and § 1453(b). Because, as shown below, those

requirements are satisfied in this case, the State Court Action may be removed to

this Court.

      A.       The State Court Action is a Class Action as Defined by CAFA.

      8.       The State Court Action is a class action as defined by CAFA. CAFA

provides:

               [T]he term “class action” means any civil action filed
               under rule 23 of the Federal Rules of Civil Procedure or
               similar State statute or rule of judicial procedure
               authorizing an action to be brought by 1 or more
               representative persons as a class action.
28 U.S.C. § 1332(d)(1)(B). In Paragraph 19 of the Complaint, Plaintiff alleges that

he brings this action pursuant to Maryland Rule 2-231 (the Maryland rule governing

maintenance of class actions), which is analogous to Federal Rule of Civil Procedure

23. See Ford Motor Credit Co. v. Ferrell, 188 Md. App. 704, 719 (2009) (noting

that “Maryland Rule 2-231 and Federal Rule of Civil Procedure (“FRCP”) are

similar.”). Plaintiff seeks to represent a class of “[a]ll individuals in the State of

Maryland that were then cellular communication and or data service subscribers of

Defendants’ cellular communication and or data services whose Personal

Information, as defined under PIPA and or the incorporated HIPAA definitions was

accessed without authorization in or around August of 2018.” Compl. ¶ 19.


                                          4
         Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 5 of 12



Accordingly, the CAFA requirement that the State Court Action is a putative class

action is satisfied.

       B.     The Number of Proposed Class Members Is Not Less Than 100.

       10.    Plaintiff satisfies CAFA’s requirement that the number of proposed

class members exceeds 100 persons. Plaintiff seeks relief on behalf of a class

consisting of T-Mobile customers in Maryland “whose Personal Information was

accessed without authorization in or around August 2018.” Compl. ¶ 19; see also

Compl. ¶¶ 1, 11. Plaintiff asserts claims under Maryland’s Personal Information

Protection Act and Consumer Protection Act. The personal information of more

than 100 T-Mobile customers in Maryland may have been exposed in August 2018.

See Declaration of Christopher Muzio, ¶ 4, attached hereto as Exhibit C.

Accordingly, Plaintiff asserts and proposes a putative class of more than 100

members.

       11.    The requirement that the number of proposed class members is not less

than 100 is satisfied.

       C.     The State Court Action Satisfies the CAFA Minimum Diversity
              Requirement.

       12.    The State Court Action also satisfies CAFA’s requirement that parties

in class actions “need only be minimally diverse from one another to justify removal

to federal court.” AU Optronics Corp. v. South Carolina, 699 F.3d 385, 388 (4th Cir.


                                         5
        Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 6 of 12



2012). “This minimal diversity requirement is satisfied when ‘any member of a class

of plaintiffs is a citizen of a State different from any defendant.’” Id. (quoting 28

U.S.C. § 1332(d)(2)(A)). An individual is a citizen of the state where he resides. 28

U.S.C. § 1332(a)(1). A corporation is a “citizen of every state . . . by which it has

been incorporated and of the State . . . where it has its principal place of business.”

28 U.S.C. § 1332(c)(1); Athena Auto, Inc. v. DiGregorio, 166 F.3d 288, 290 (4th

Cir. 1999 (“With respect to the citizenship of a corporation for diversity purposes, §

1332 provides, ‘a corporation shall be deemed to be a citizen of any State by which

it has been incorporated and of the State where it has its principal place of

business.’”)

      13.      The State Court Action satisfies the CAFA diversity requirement

because at least one named plaintiff or absent class member is a citizen of a different

state than at least one defendant. See 28 U.S.C. § 1332(d)(2)(a). T-Mobile is a

citizen of Delaware (its state of incorporation) and Washington (its primary place of

business). Declaration of Christopher Muzio, ¶ 2; 28 U.S.C. 1332(c)(1) (citizenship

of corporations). In the Complaint, Plaintiff alleges that he is a “resident of

Baltimore, Maryland.” See Compl. ¶ 2. Moreover, although T-Mobile disputes that

Plaintiff may represent the Putative Class, Plaintiff purports to represent a class of

Maryland residents. See Compl. ¶ 19. Because Plaintiff is a citizen of a state other




                                           6
        Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 7 of 12



than Delaware or Washington, T-Mobile’s states of citizenship, the CAFA diversity

requirement is satisfied. See 28 U.S.C. § 1332(d)(2)(a).

      14.    None of the mandatory or permissive exceptions to CAFA jurisdiction

apply. Those exceptions apply only if (in relevant part) at least one defendant is a

citizen of the state where the action was originally filed.      See 28 U.S.C. §§

1332(d)(3), (d)(4)(A)(i)(II)(cc). T-Mobile and T-Mobile Northeast LLC are the only

defendants named in the Complaint.2 T-Mobile Northeast LLC is a Delaware

corporation with its principal place of business in Delaware.       Declaration of

Christopher Muzio, ¶ 3. As indicated above, T-Mobile is a Delaware corporation

with its principal place of business in Washington. Accordingly, neither Defendant

is a citizen of Maryland, the state where the action was originally filed. Moreover,

the burden of proving these exceptions falls on the Plaintiff.

      D.     The State Court Action Satisfies the CAFA Amount in Controversy
             Requirement.

      15.    CAFA’s requirement that the aggregate amount in controversy exceeds

$5 million is also satisfied. See 28 U.S.C. § 1332(d)(2). Here, Plaintiff’s lawsuit

seeks monetary damages and attorneys’ fees which, in the aggregate, are worth more

than CAFA’s $5 million threshold.



2
 Although T-Mobile Northeast LLC consents to removal, under CAFA an “action
may be removed by any defendant without the consent of all defendants.” 28 U.S.C.
§ 1453(b).
                                          7
        Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 8 of 12



      16.    When removing a class action to federal court under CAFA, a

defendant “need only allege federal jurisdiction in its notice by providing a ‘short

and plain statement of the grounds of removal.’” Scott v. Cricket Communs., LLC,

2018 U.S. Dist. LEXIS 56482, *15 (D. Md. 2018). There is “no presumption in

favor of remand when cases are removed under CAFA” because “’the primary

objective’” of CAFA is to ‘ensur[e] [f]ederal court consideration of interstate cases

of national importance.’” Id. at * 6. A defendant seeking removal to federal court

need only show “a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 554, 190 L. Ed. 2d 495 (2014). Evidence establishing the amount is required

by § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the

defendant’s allegation.” Id. at 554. Neither Plaintiff nor the Court has questioned

T-Mobile’s allegation regarding the amount in controversy.

      17.    For purposes of determining the amount in controversy under CAFA,

the claims of putative class members are aggregated. 28 U.S.C. § 1332(d)(6). Here,

Plaintiff purports to represent a class consisting of T-Mobile customers in Maryland

whose personal information may have been exposed in August 2018. See Compl.

¶¶ 1, 11, 19. Plaintiff seeks to recover damages on behalf of the Putative Class that

he alleges is “similarly situated” to himself. See Compl. ¶ 3.




                                          8
        Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 9 of 12



      18.    While Plaintiff does not specify the exact amount of compensatory and

punitive damages he seeks to recover on behalf of the proposed class, Plaintiff

alleges that the amount in controversy for his individual action exceeds $5,000. See

Compl. ¶ 6. Simple calculation of the amount in controversy for the claims of

putative class members may be performed by multiplying the Plaintiff’s alleged

amount in controversy by a plausible number of class members. See, e.g., Jovine v.

Abbott Labs., Inc., No. 9:11-cv-80111, 2011 WL 1337204, at *4 (S.D. Fla. Apr. 7,

2011) (denying a motion to remand after calculating the amount in controversy using

simple multiplication); Senterfitt v. SunTrust Mortg., Inc., 385 F. Sup. 2d 1377,

1383, n.8 (S.D. Ga. 2005) (allowing simple multiplication of a possible award to

determine aggregate amount in controversy under CAFA); see also Hartis v.

Chicago Title Ins. Co., 694 F.3d 935, 945-46 (8th Cir. 2012) (concluding that the

amount in controversy exceeded CAFA’s $5 million requirement by multiplying the

average alleged transaction fee by the number of transactions at issue).

      19.    Plaintiff alleges an amount in controversy of at least $5,000. Plaintiff

purports to represent a class that “may consist of tens of thousands of members.”

Compl. ¶ 23. Plaintiff alleges that the claims of the putative class members are

typical of his claims and that “Plaintiff and all members of the Class have similarly

suffered harm.” Compl. ¶ 25. A claim of just $5,000 multiplied by just 10,000 class

members amounts to $50 million in controversy, which far exceeds the $5 million


                                          9
        Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 10 of 12



CAFA threshold. Although Plaintiff alleges that his proposed class may include

“tens of thousands of members,” if the proposed class consisted of just 1,000

members with typical claims in excess of $5,000, the amount in controversy would

nonetheless exceed the jurisdictional threshold.

       20.    Plaintiff also seeks recovery of attorneys’ fees. See Compl. ¶ 39. These

damages would push the amount in controversy even further beyond the $5 million

CAFA threshold.

III.   CONCLUSION

       21.    In conclusion, T-Mobile submits that CAFA applies to this action

because: (i) this is a putative class action; (ii) Plaintiff alleges a class of not less than

100 proposed class members; (iii) Plaintiff is a citizen of a state different from each

of the Defendants’ states of incorporation and principal places of business; (iv) the

aggregate amount placed in controversy by Plaintiff’s Complaint exceeds $5 million,

exclusive of interest and costs; and (v) the procedural requirements for removal

under 28 U.S.C. § 1446 are met. For these reasons, T-Mobile respectfully requests

that this Court assume full jurisdiction over this action as provided by law.

       23.    T-Mobile intends no admission of liability by this Notice and expressly

reserves all defenses, motions, and pleas, including without limitation objections to

the sufficiency of Plaintiff’s pleadings and to the proprietary of class certification.




                                             10
       Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 11 of 12



      WHEREFORE, Plaintiff hereby removes this action to this Court for further

proceedings according to law.




                                      11
 Case 1:18-cv-03777-ELH Document 1 Filed 12/07/18 Page 12 of 12



Respectfully submitted this 7th day of December, 2018.

                               /s/ Brian D. Frey
                               Brian D. Frey
                               ALSTON & BIRD LLP
                               The Atlantic Building
                               950 F Street, NW
                               Washington, DC 20004
                               (202) 239-3300 – Telephone
                               (202) 239-3333 – Facsimile
                               brian.frey@alston.com

                               Kristine M. Brown (Pro Hac Vice
                               Forthcoming)
                               Derin B. Dickerson (Pro Hac Vice
                               Forthcoming)
                               ALSTON & BIRD LLP
                               One Atlantic Center
                               1201 W Peachtree Street, Suite 4900
                               Atlanta GA 30309
                               (404) 881-7000 – Telephone
                               (404) 881-7777 – Facsimile
                               kristy.brown@alston.com
                               derin.dickerson@alston.com
                               Mia L. Falzarano (Pro Hac Vice
                               Forthcoming)_
                               ALSTON & BIRD LLP
                               Chase Tower
                               2200 Ross Avenue, Suite 2300
                               Dallas, TX 75201
                               (214) 922-3400 – Telephone
                               (214) 922-3899 – Facsimile
                               mia.falzarano@alston.com


                               ATTORNEY FOR DEFENDANTS
                               T-MOBILE NORTHEAST LLC AND
                               T-MOBILE USA, INC.




                                 12
